Citation Nr: 1616762	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision that, in pertinent part, denied service connection for a left knee disability.  The Veteran timely appealed.

The record reflects that the Veteran postponed a hearing scheduled in November 2011 before a Veterans Law Judge; and that he failed to appear for a videoconference hearing scheduled in September 2012.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2015).

In September 2012, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Left knee traumatic arthritis is attributable to service.


CONCLUSION OF LAW

Traumatic left knee degenerative arthritis was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an April 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO's attempts to obtain the Veteran's service treatment records were unsuccessful; further attempts to find such records would be futile.  The only available service treatment records are the January 1986 enlistment examination and the second page of his separation examination from active service.  The Veteran reportedly does not have any additional service treatment records in his possession.  He has submitted statements to support his claim.

The RO has obtained outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and is adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Furthermore, this is a claim where service treatment records are not available.  The Court of Appeals for Veterans Claims (CAVC) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records").

In this case, the record reflects that the Veteran first sought Emergency Room treatment for left knee pain in July 2008-i.e., several years after his discharge from active service.  At that time he reported a "history of service-connected knee pain," with worsening left knee pain over the past 6-to-8 weeks.  The Veteran denied trauma or injury, and thought that the pain may have begun when he began wearing inserts in his shoes.  He described the pain as mainly in the back of the knee, his muscles feeling tight, and that the knee "pops" at times.  Examination in July 2008 revealed no apparent swelling, erythema, local heat, or joint laxity.  There was mildly limited flexion of the left knee.  X-rays revealed a spur on the patella, and possibly effusion.

VA orthopedic consultation in July 2008 reveals an assessment of internal derangement of left knee, probable medial meniscal tear.  At the time the Veteran presented with a long history of left knee problems that dated back to his time in active service.  In August 2008, the Veteran reported that he had "a fall off of a high place" in active service; and had some problems with his left knee, which was treated with wraps.  His symptoms reportedly had worsened over the last two years.  Records show that he underwent arthroscopic surgery of the left knee in December 2008; degenerative joint disease was noted, and no meniscus or ligament tear was found.  The Veteran began physical therapy in January 2009.

The report of a January 2013 VA examination includes diagnoses of degenerative arthritis of the left knee, and status-post arthroscopic debridement of degenerative arthritis with residual scars.

Here, the VA is missing service department records.  However, long before the appellant filed a claim for compensation, he sought treatment for left knee impairment.  At that time, he presented a history of an in-service onset.  We also note that the appellant has been consistent with the reported history.  

Generally, there is a presumption that people seeking treatment will provide an accurate history so as to obtain appropriate care.  This is especially for consideration when a claim for monetary benefits is not involved around the time of the medical treatment.  Here, we have doubt as to the origin of the disability.  Service connection for traumatic arthritis of the left knee is granted.


ORDER

Service connection for residuals of a left knee injury, to include traumatic arthritis, is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


